Citation Nr: 0914278	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-20 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States 
Marine Corps from March 1968 to December 1969, and from March 
1970 to September 1970.  The Veteran served in Vietnam, and 
was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
New York, New York, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which granted service 
connection for diabetes mellitus, type II, and assigned a 20 
percent evaluation effective from October 31, 2001.

This claim has previously been before the Board.  In December 
2006, the Board remanded the issue for a VA examination.  
After completion of that examination, the Board denied 
entitlement to an increased evaluation for diabetes in an 
August 2007 decision.

The Veteran appealed this denial to the United States Court 
of Appeals for Veterans Claims (the Court), which in a 
September 2008 Order, based upon a Joint Motion for Remand, 
vacated the Board decision and remanded the matter for 
further consideration.  The case is now before the Board for 
action consistent with the Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the December 2006 Board remand, a VA examination was 
requested to evaluate the current status of the Veteran's 
diabetes mellitus.  The examiner was asked to address the 
occurrence of ketoacidosis or hypoglycemic reactions, and 
whether hospitalization was required for either.  The 
examiner was also asked to "express an opinion as to whether 
the Veteran's diabetes requires regulation of his activities 
or a restricted diet."

On examination, the VA doctor stated that the "Veteran's 
activities of daily living including work around the house 
and shopping, as well as toileting, food preparation, and 
washing, have been unaffected by the condition."  The Board 
relied in part on this statement to find that no regulation 
of activities was required.

The Court, in granting the Joint Motion for Remand, noted 
that the "regulation of activities" referred to in the 
applicable evaluation criteria referred to "avoidance of 
strenuous occupational and recreational activities."  The 
statement of the VA examiner, which addressed only the impact 
of diabetes on the performance of activities of daily living, 
did not encompass the rating criteria.  Remand is required 
for a new examination and findings relevant to the evaluation 
criteria.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records 
from the VA medical center in Albany, NY, 
all associated clinics, and any other VA 
facility identified in the record, from 
March 2007 forward.

2.  Schedule the Veteran for a VA diabetes 
mellitus examination.  The examiner should 
be asked to describe the current status of 
the Veteran's diabetes.  The examiner 
should specifically address:

a) whether the Veteran's diabetes requires 
use of insulin for control, or if control 
is achieved through use of oral 
hypoglycemic agents; 

b) whether there have been episodes of 
hypoglycemic reaction or ketoacidosis 
requiring hospitalization, and if so, how 
many and when;

c) whether the regulation of activities, 
meaning avoidance of strenuous 
occupational or recreational activities, 
is required due to blood sugar control for 
diabetes.

3.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  The 
RO should then readjudicate the claim on 
appeal.  If any benefit sought remains 
denied, the RO should issue an appropriate 
SSOC and provide the veteran and his 
representative the requisite time period to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the appellant unless he is 
notified.  

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




